UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6211



DONALD J. STRABLE,

                                              Plaintiff - Appellant,

          versus


COUNTY OF ABBEVILLE, SOUTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. William M. Catoe, Jr., Magistrate
Judge. (CA-00-3935-8-13AK)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Donald J. Strable appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    Strable’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).     The magistrate judge recommended that re-

lief be denied and advised Strable that failure to file timely and

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Strable failed to file specific objections to

the magistrate judge’s recommendation.

        The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.     Fed. R. Civ.

P. 72(b); Wright v. Collins, 766 F.2d 841, 845-47 (4th Cir. 1985);

see also Thomas v. Arn, 474 U.S. 140, 155 (1985).    Failure to file

specific and written objections shall constitute a waiver of a

party’s appellate review if the recommendation is accepted by a

district judge.     Schronce v. United States, 727 F.2d 91, 94 & n.4

(4th Cir. 1985); Wright, 766 F.2d at 845-47 & nn.1-3.    Strable has

waived appellate review by failing to file specific objections to

the magistrate judge’s recommendation after receiving proper no-

tice.     Accordingly, we affirm the judgment of the district court.

We dispense with oral argument because the facts and legal conten-


                                   2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        AFFIRMED




                                3